Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1-2 and 4-12 are currently pending in this application. Claim 3 has been canceled.  Claims 1-2, 7-8, and 11 have been amended.

Response to Applicant’s Remarks
Applicant’s remarks and amendments filed 04/28/2021 have been fully considered and overcame all prior rejections. The amendments includes the allowable subject matter of dependent claim 3, rewritten in independent form including all of the limitations of the base claim 1/7/8 and the intervening claim 2. For this reason, all rejections have been withdrawn.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Seo et al. (US 2018/0332158) teaches a method, an apparatus, and a system (system 100, fig.1) for controlling a device (users to control various electronic devices, par.0003 and par.0007), comprising: a plurality of devices (multiple electronic devices 102, figs.5-8, 13, 17-21, 23-24); a user terminal (user electronic device 104, figs.5-8, 13, 17-21, 23-24), which is in communication connection with the plurality of devices (figs.5-8, 13, 17-21, 23-24), and configured to: selecting, by a user terminal, a first device from a plurality of devices (designates electronic device 101 as the controller among other electronic devices 102 and 104, figs.5-8) and determining, by a user terminal, the first device as a controller (electronic device 101 requests to perform functions relate to another electronic devices 102, 104, or 106, in addition to perform functions or services by itself, par.0062); selecting, by the user terminal, a second device from the plurality of devices and associating, by the user terminal, the second device with the controller to acquire an association relationship (user terminal of smart phone 510/610 or smart 

Kozuka et al. (US RE48,447) teaches a method, an apparatus, and a system (fig.16A) for controlling a device (controlling a device of multiple devices AP1-AP4, fig.16A), comprising: a plurality of devices (devices AP1-AP4 such as TV, air conditioner, and washing machine, fig.16A) and a user terminal (user smart watch 100G/H, fig.16A and fig.20A), which is in communication connection with the plurality of devices (100G/H in communication with television AP4 or Home Gateway 720 to control AP1-AP3 as shown in fig.16A and fig.20), and configured to: selecting, by a user terminal, a first device from a plurality of devices and determining, by a user terminal, the first device as a controller (determine by user smart watch 100G/H to select television set AP4 or Home Gateway 720 as the communication destination, col.28 lines 15-20 and col.31 lines 20-31); selecting, by the user terminal, a second device from the plurality of devices and associating, by the user terminal, the second device with the controller to acquire an association relationship (second device of devices AP1-AP3 in communication with AP4 or Home Gateway 720, fig.16A, fig.20A, col.28 lines 15-20, and col.31 lines 20-31); and sending, by the user terminal, a control instruction to the first device, so as to make the first device control, according to the association relationship, the second device to complete an operation corresponding to the control instruction (television set AP4 being selected by user smart watch 100G as the communication destination to control TV AP1, air conditioner AP2, or washing machine AP3 when determines that user is at home, fig.16A and col.29 lines 34-37; or Home Gateway 720 being selected as the communication destination to control AP1-AP3 

	Seo and Kozuka individually or in combination does not teach at least the subject matter of “wherein determining, by the user terminal, whether the second device is located within the area where the first device is located comprises: acquiring, by the first device, image information of an area where the second device is located; analyzing, by the first device, the image information with a preset model, and determining area information of the area where the second device is located according to the image information, wherein the preset model is trained with a plurality of groups of data through machine learning, and each group of data in the plurality of groups of data comprises: a background image of the second device and the area information contained in the background image; and sending, by the first device, the area information of the area where the second device is located to the user terminal, so that the user terminal determines whether the second device is located in the area where the first device is located according to the area information of the area where the second device is located and the area where the first device is located”.

Allowable Subject Matter
Claims 1-2 and 4-12 are allowed.
The primary reason for the allowance of claims 1 and 7 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
 “acquiring, by the first device, image information of an area where the second device is located; analyzing, by the first device, the image information with a preset model, and determining area information of the area where the second device is located according to the image information, wherein the preset model is trained with a plurality of groups of data through machine learning, and each group of data in the plurality of groups of data comprises: a background image of the second device and the area information contained in the background image; and sending, by the first device, the area information of the area where the second device is located to the user terminal, so 
The primary reason for the allowance of claims 1 and 7 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
	“acquire image information of an area where the second device is located; analyze the image information with a preset model, and determine area information of the area where the second device is located according to the image information, wherein the preset model is trained with a plurality of groups of data through machine learning, and each group of data in the plurality of groups of data comprises: a background image of the second device and the area information contained in the background image; and send the area information of the area where the second device is located to the user terminal, so that the user terminal determines whether the second device is located in the area where the first device is located according to the area information of the area where the second device is located and the area where the first device is located”.
Claims 2, 4-6 and 9-12 are allowed due to their dependency on claims 1 or 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   May 5, 2021